Citation Nr: 0730967	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
March 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the claims file contains evidence that 
has been submitted following the September 2005 supplemental 
statement of the case.  The Board finds that this evidence 
primarily shows the medication that he currently takes.  The 
evidence also shows that he has hepatitis.  The additional is 
either duplicative of that which is already on file or is not 
relevant to the issues on appeal.  Therefore, the Board finds 
that the veteran is not prejudiced from an adjudication of 
his appeal at this juncture.

FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has been currently diagnosed with PTSD related to a 
verified stressor in service.

2.  Hepatitis C was first diagnosed many years after service, 
and there is no competent medical evidence that establishes a 
nexus between currently diagnosed hepatitis C and military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159,  3.303, 3.304(f) (2006).

2.  The criteria for service connection for Hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With respect to VA's duty to notify, the RO sent two separate 
letters to the veteran in December 2003 for the veteran's 
claims for service connection for PTSD and for hepatitis C 
which asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim. In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim. The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claims on appeal.  In the notice letter addressing his claim 
for service connection for PTSD, the RO informed the veteran 
to provide specific detail as to his stressors and to 
complete the PTSD questionnaire that was enclosed.    In the 
separate December 2003 notice letter regarding the veteran's 
claim for Hepatitis C, he was requested to specifically 
identify his risks for Hepatitis C.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the initial disability rating element and 
the effective date element, thus the Board finds that an 
error in notification has occurred as to these two elements.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).  The Federal Circuit explained 
that in order to overcome this presumption, VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Id. at 14.

Here, notice was not provided to the veteran regarding the 
fourth and fifth elements identified by the Court in Dingess.   
However, because the preponderance of the evidence is against 
his claims, the Board finds that he has not been prejudiced 
since any issue relating to an evaluation of the degree of 
disability or appropriate effective date is moot.

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate the veteran's 
claims.  The RO has obtained the veteran's service medical 
records and VA medical records.  In addition, the veteran and 
his representatives have submitted their own statements in 
support of the veteran's  claims.  The Board points out that 
to date, the veteran has not responded with the VA PTSD 
questionnaire as was requested of him in the December 2003 
notice letter, nor has he provided specific details of any 
claimed stressors that would allow the RO to perform a search 
to confirm such stressors.    

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence suggesting a nexus between service and the disorder 
at issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  Accordingly, the Board is satisfied that the duty 
to assist has been met. 38 U.S.C.A. § 5103A.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between  
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Under the law currently in effect, a 
diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2006), which incorporates the provisions 
of the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV). [Parenthetically, the Board notes that a 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above. See 67 Fed. Reg. 0330-10332 (March 7, 
2002).]

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, the veteran has alleged that he suffers from 
PTSD as a result of his military service.  However, the Board 
finds that the first element required to establish service 
connection for PTSD has not been met, inasmuch as the 
competent and probative medical evidence of record 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.

The record shows no diagnosis of PTSD in service; however, in 
November 1973 and at separation examination in March 1974 he 
was diagnosed with passive aggressive personality, which is 
not a disability for VA purposes.  Moreover, in the November 
1973 medical record, authored by a Navy psychiatrist, the 
psychiatrist opined that on mental status examination that 
there was no evidence of psychosis, neurosis, or depression.  
At that time, the veteran was on legal hold awaiting Court 
Martial on charges of about 30-40 days of unauthorized leave.  
The veteran stated that in boot camp he was qualified as a 
yeoman; however, since reporting to his first duty station, 
he had been a boatswains mate, and this he did not like.  The 
veteran stated that he did not intend to do janitorial work 
any longer, he described his duties so far as consisting of 
mopping, chipping paint, and painting.  He wanted a transfer 
to New York for Data Processing training; otherwise he felt 
it would be necessary to give him his discharge.  The 
psychiatrist recommended that the veteran receive an 
administrative discharge.  At no time during the November 
1973 psychiatric examination did the veteran refer to any 
incident while aboard the U.S.S. Alamo that caused him 
stress, other than the fact that he did like the duties he 
was assigned.  Service personnel records reflect that the 
veteran served aboard the U.S.S. Alamo from January 1973 to 
November 1973, to include 30 to 40 days of unauthorized 
leave. The records do not indicate that the ship ever left 
the waters off the coast of the United States during the 
veteran's period of service.  The veteran's DD215 reflects 
that his character of service was corrected to reflect under 
honorable conditions.  

Furthermore, the post-service medical evidence of record does 
not show a confirmed diagnosis of PTSD to date.  The post-
service medical evidence reflects that in November 2003 the 
veteran was admitted to a substance abuse residential 
rehabilitation program for alcohol and cannabis dependence 
and cocaine abuse.  He was discharged in December 2003.  In a 
March 2004 letter from Q. McGhee, a Rehabilitation 
Technologist at the Buffalo VA medical center (VAMC), she 
reported that the veteran was enrolled in treatment with 
their integrated substance abuse treatment alliance.  An 
October 2004 VA record reflects that the veteran was 
diagnosed with a history of polysubstance dependence - in 
remission, cannabis abuse, psychotic disorder, and possible 
PTSD.  

In a November 2004 VA psychosocial intake evaluation the 
veteran stated that he thought he had bipolar and PTSD from 
his reconnaissance in Laos when he was 6 months in during 
service.  He stated his trauma was seeing people die and he 
indicated that their were a lot of other things that he could 
not talk about because they were classified.  He stated that 
his records had been sanitized and that a lot were missing 
because some people did not need to know what they did.  The 
VA examiner noted that the veteran was recently diagnosed 
with anxiety adjustment disorder.  The veteran also stated 
that his PTSD came from seeing a lot of people get killed as 
a youth in his high risk neighborhood in New York City.  The 
veteran also stated that he believed that his PTSD came from 
the military, that he had special operations training from 
deprivation training and other situation when he was on an 
amphibious assault ship in the Navy.  The veteran reported 
that he received an early out from service due to his own 
request because he did not want to kill.  He furthered that 
his ship was off the coast of Southeast Asia, and they 
supplied troop support and amphibious artillery.  In 
addition, he claimed that his DD214 was sanitized and that 
documentation of his service overseas was destroyed.  The VA 
psychiatrist diagnosed polysubstance abuse, drug seeking 
behavior by history, rule out PTSD related to child hood 
trauma and abuse, and psychosis not otherwise classified 
induced psychosis in past paranoia.  The examiner noted that 
the veteran requested a definitive diagnosis because he felt 
that he was psychologically injured during service and he is 
seeking compensation for his present problems.  However, the 
VA examiner commented that it is difficult to make a 
definitive diagnosis due to overt disability seeking 
behaviors.  He discussed that the veteran may have PTSD and 
chronic anger related to childhood abuse and trauma as 
related in previous psychiatric reports.  The examiner also 
noted that the veteran had chronic adjustment issues as a 
child and that also speaks to development of a personality 
disorder and paranoia.  

In February 2005, the veteran was admitted to Bath VA for 
alcohol abuse rehabilitation.

In May 2005, a VA psychiatrist diagnosed the veteran with 
alcohol dependence in early full remission and depressive 
disorder not otherwise specified, rule out substance-induced 
depression, and personality disorder not otherwise specified 
with narcissistic, antisocial, and paranoid traits.

A June 2005 VA treatment record reflects that the veteran's 
mental health treatment plan was changed because it was 
determined that the veteran's symptoms did not meet the 
criteria for noncombat PTSD.  

A September 2005 VA treatment record reflects that the 
veteran was discharged in July from the alcohol abuse 
rehabilitation program.  The veteran stated that he felt that 
he was constantly being watched and referred to being in 
special operations, which he could not talk about, during his 
service in the Navy.  He stated that he served off the coast 
of Vietnam in Danang and handled Agent Orange.  He 
experienced several traumatic experiences during this time to 
include seeing a shipmate fried in an electronic generator 
and losing another shipmate in a storm.  The VA 
psychologist's assessment was that the veteran demonstrates 
PTSD symptoms.  The diagnosis was alcohol abuse in remission, 
rule out mood disorder (NOS, Bipolar); rule out PTSD; 
nicotine dependence, and personality disorder, NOD.

The veteran contends that he engaged in covert special 
operations missions in Laos and off the coast of Vietnam, but 
could not provide details because the operations were 
classified.  However the Board observes that there is no 
objective evidence that the veteran was trained for, or 
assigned to, any special operations units to perform such 
duties he described to include reconnaissance, handling Agent 
Orange, providing troop support and amphibious artillery 
support. The evidence on file does not show that he received 
any awards or decorations associated with personal combat 
exposure, and his service personnel records show that he 
served as a boatswains mate and the veteran described his 
duties in service records as consisting of mopping, chipping 
paint, and painting, which he did not like.

Accordingly, the Board concludes that combat status has not 
been demonstrated in this case, and presumptions related to 
combat veterans are not applicable.  As combat status has not 
been established, the veteran's statements alone cannot 
constitute conclusive evidence of the occurrence of an in- 
service stressor; rather, corroborating evidence is needed.  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In the September 2005 VA treatment record in which the 
veteran claims that his stressors are witnessing a shipmate 
fried in an electronic generator and another shipmate swept 
overboard in a storm, none of these alleged incidents is 
mentioned in the veteran's service records, and they have not 
been reported in sufficient detail to be verified.  The Board 
points out that the veteran was asked to provide specific 
details in the December 2003 VCAA letter and was requested to 
complete an enclosed PTSD questionnaire.  He was again 
informed of the need for such specific information in the 
September 2004 statement of the case, but he did not provide 
such information to enable the RO to corroborate his 
stressors and without names, dates and locations the above 
information is too general for such a search to be conducted.   
It should be noted that asking him to provide this level of 
detail and information does not present an impossible or 
onerous task. Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991) .

Nevertheless, the critical element is that, based upon the 
evidentiary record as a whole, the veteran lacks a proper 
diagnosis of PTSD related medically to his non-combat 
stressors.  In this regard, the Board notes that despite the 
veteran's continued claims that he has PTSD related to his 
military service, VA psychiatrists who provided very thorough 
evaluations, did not assess the veteran with diagnoses of 
PTSD.  In fact, one VA record that merely diagnosed rule out 
PTSD related such a diagnosis to the veteran's childhood 
trauma and abuse.  Furthermore, during the veteran's in-
patient VA treatment in June 2005, VA mental health testing 
specifically determined that the veteran's symptoms did not 
meet the criteria for noncombat PTSD.  The VA psychologist in 
September 2005 only provided a diagnosis of rule out PTSD and 
an assessment that the veteran demonstrated PTSD symptoms.  
To the extent that VA health care providers noted the 
presence of PTSD symptoms or possible PTSD diagnoses, this 
evidence is not as persuasive as evidence to the contrary, 
establishing that the veteran does not have PTSD. 

Moreover, the Board also finds that the veteran's statements 
that he has PTSD related to service stressors have no 
probative value. The Board notes that the record raises 
serious credibility issues on the part of the veteran.  His 
account of his history has changed at various times and does 
not comport with the history shown in the service records.  
Some of his health care providers have indicated in the 
medical records that the veteran is so determined to find 
some psychiatric diagnosis that will provide him with 
service-connected disability benefits that it is difficult to 
determine his actual diagnosis. Therefore, if the veteran's 
asserted stressors, without any objective corroboration, were 
the basis for an examiner to diagnose the veteran with  PTSD, 
the Board would conclude that that diagnosis was not 
probative evidence for the purpose of adjudicating the 
veteran's claim for service connection for PTSD.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of service history, and 
not his documented history, is not probative).

In sum, the record shows that the veteran does not have a 
confirmed diagnosis of PTSD which is related to a verified 
service stressor.  Therefore, the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for Hepatitis C

Service medical records are silent for complaint, treatment, 
findings or diagnosis of hepatitis C during the veteran's 
period of service.  On separation examination in 1969, 
laboratory results were negative and no clinical 
abnormalities were noted.  

Post-service VA medical records reflect that in June 2003 the 
veteran was advised of a positive hepatitis C screening.  
Thereafter, in July 2003 the veteran was informed of his 
positive hepatitis C test results and the VA physician 
specifically noted that the veteran had body piercings.  The 
veteran was advised of other ways that hepatitis C could be 
transmitted.  

In December 2003, the RO sent the veteran a letter notifying 
him that the medical community recognized several risk 
factors for hepatitis C infections, and listed all of those 
risk factors for the veteran.  He was asked to submit which 
risk factors applied to him.

In a June 2004 statement, the veteran asserted that in 
follow-up to the May 2004 decision letter asking for risk 
factors that caused his contraction of the hepatitis C virus, 
he contracted the hepatitis C virus while he was in a cell at 
the Brooklyn Navy Yard in 1973.  He found out that the person 
who was in there before him was infected and he had 
contaminated the cell with Hepatitis C.  He furthered that 
the VA doctor who diagnosed him in 2003 indicated that he had 
this condition since the 1970s.

A June 2004 liver biopsy revealed an impressive of chronic 
hepatitis C with mild activity.  

A July 2005 VA medical record reflects that the veteran's 
hepatitis C is asymptomatic.

In a September 2005 VA treatment record, the veteran asserted 
that he suffers from Hepatitis C as a result of the jet gun 
injections he received upon entrance into service.  He stated 
that he never used any needles.  

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted above service medical records (including the 1969 
separation examination) are negative for findings of 
hepatitis C and negative for a finding that he was exposed to 
other people's blood while in service.  According to VA 
medical records, the veteran was first diagnosed with 
hepatitis C infection in June 2003, more than 25 years after 
the veteran's discharge from service.  Moreover, although 
subsequent medical records reflect continued treatment for 
this disability they do not provide any competent evidence of 
an association between the disorder and the veteran's active 
military duty and the veteran has not alluded to the 
existence of any such evidence.  In fact, the only evidence 
suggesting the etiology of the veteran's hepatitis C is the 
July 2003 VA record in which it appears that the VA doctor 
infers a possible relationship to the veteran's body 
piercings and there is nothing in the record which suggests 
that these piercings were incurred in service.  However, in 
the absence of any medical evidence which tends to link the 
diagnosis of Hepatitis C to the veteran's period of service, 
the Board determines that entitlement to service connection 
is not warranted.  Thus, the claim must be denied.

The Board does not doubt that the veteran's believes his 
Hepatitis C was incurred during active service in Vietnam.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (persuasive) opinion on a medical 
matter-to include questions of medical causation.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under these circumstances, as there is no competent evidence 
of Hepatitis C in service and no competent evidence relating 
this disorder to service; the claim for service connection 
for Hepatitis C must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for Hepatitis C is denied



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


